       Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 1 of 42



 1   SUE A. GALLAGHER, City Attorney (SBN 121469)
     ROBERT L. JACKSON, Assistant City Attorney (SBN 101770)
 2   City of Santa Rosa
     100 Santa Rosa Avenue, Room 8
 3   Santa Rosa, California 95404
     Telephone: (707) 543-3040
 4   Facsimile: (707) 543-3055

 5   Attorneys for Defendant City of Santa Rosa

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                NORTHERN DISTRICT OF CALIFORNIA - San Francisco Division

10

11   NICHOLLE VANNUCCI, ELLEN                                CASE NO. 3:18-CV-01955-VC
     BROWN, and SHANNON HALL,
12   individuals; and HOMELESS ACTION!,                      CITY OF SANTA ROSA’S ANSWER
     an unincorporated association,                          AND AFFIRMATIVE DEFENSES
13
                             Plaintiffs,
14
                     v.
15                                                           DEMAND FOR JURY TRIAL
     COUNTY OF SONOMA, SONOMA
16   COUNTY COMMUNITY
     DEVELOPMENT COMMISSION, CITY
17   OF SANTA ROSA, and DOES I to XX,

18                           Defendants.
                                                    /
19

20           Defendant, CITY OF SANTA ROSA, Answers plaintiff’s Verified Amended Complaint

21   and Supplemental Complaint, as follows:

22                                            INTRODUCTION

23           1.      Answering Paragraph 1 of the Supplemental Complaint, defendant City admits

24   that the Roseland Encampments were two homeless encampments that until April 20, 2018 were

25   located in Santa Rosa, California on a site owned by defendant Commission. As to the remaining

26   allegations in this Paragraph, defendant City lacks knowledge or information sufficient to form a

27   belief as to their truth or falsity and, on that basis, denies them.

28           2.      Answering Paragraph 2 of the Supplemental Complaint, defendant lacks
                                                         1

                                                                                      3:18-CV-01955-VC
       Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 2 of 42



 1   knowledge or information sufficient to form a belief as to the motivations of plaintiffs in

 2   bringing this lawsuit and, on that basis, denies the allegations in this paragraph.

 3          3.         Answering Paragraph 3 of the Supplemental Complaint, defendant City lacks

 4   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

 5   this paragraph and on that basis denies the allegations in this paragraph.

 6          4.         Answering Paragraph 4 of the Supplemental Complaint defendant City admits

 7   Plaintiffs asked Defendants County and Commission to delay closure of the Roseland site.

 8   Defendant City denies the remaining allegations in this paragraph.

 9          5.         Answering Paragraph 5 of the Supplemental Complaint, defendant City admits

10   defendants County and Commission denied Plaintiffs' request to delay closure of the Roseland

11   site and further admits that Plaintiffs filed a motion for Temporary Restraining Order seeking to

12   halt closure of the Roseland encampments. Defendant City denies the remaining allegations in

13   this paragraph.

14          6.         Answering Paragraph 6 of the Supplemental Complaint, defendant City admits the

15   Court denied Plaintiffs' Motion for a Temporary Restraining Order and defendants County and

16   Commission closed the Roseland site on April 19 and 20, 2018. Defendant City denies the

17   remaining allegations in this paragraph.

18          7.         Answering Paragraph 7 of the Supplemental Complaint Defendant City lacks

19   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

20   this paragraph and on that basis denies the allegations in this paragraph.

21                                     JURISDICTION AND VENUE

22          8.         Answering Paragraph 8 of the Supplemental Complaint defendant City admits that

23   the Complaint purports to allege claims over which this Court has subject matter jurisdiction

24   under 28 U.S.C. §§ 1331 and 1343, 42 U.S.C. § 12132 and 42 U.S.C. § 1983. Defendant City

25   denies the remaining allegations in this paragraph.

26          9.         Answering Paragraph 9 of the Supplemental Complaint, defendant City admits

27   that the Complaint purports to allege state law and state constitutional claims over which this

28   Court has supplemental jurisdiction under 28 U.S.C. § 1367. Defendant City denies the
                                                       2

                                                                                           3:18-CV-01955-VC
       Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 3 of 42



 1   remaining allegations in this paragraph.

 2          10.     Answering Paragraph 10 of the Supplemental Complaint, defendant City admits

 3   the allegations therein.

 4                                              PLAINTIFFS

 5          11.     Answering Paragraph 11 of the Supplemental Complaint, defendant City lacks

 6   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

 7   this paragraph and on that basis denies the allegations in this paragraph.

 8          12.     Answering Paragraph 12 of the Supplemental Complaint, defendant City denies

 9   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

10   paragraph 12 and on that basis denies them.

11          13.     Answering Paragraph 13 of the Supplemental Complaint, defendant City denies

12   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

13   paragraph 13 and on that basis denies them.

14          14.     Answering Paragraph 14 of the Supplemental Complaint, defendant City denies

15   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

16   paragraph 14 and on that basis denies them.

17          15.     Answering Paragraph 15 of the Supplemental Complaint, defendant City denies

18   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

19   paragraph 15 and on that basis denies them.

20          16.     Answering Paragraph 16 of the Supplemental Complaint, defendant City denies

21   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

22   paragraph 16 and on that basis denies them.

23          17.     Answering Paragraph 17 of the Supplemental Complaint, defendant City admits

24   the allegations therein.

25                                              DEFENDANTS

26          18.     Answering Paragraph 18 of the Supplemental Complaint, defendant City admits

27   the allegations therein.

28          19.     Answering Paragraph 19 of the Supplemental Complaint, defendant City admits
                                                       3

                                                                                         3:18-CV-01955-VC
       Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 4 of 42



 1   the allegations therein.

 2          20.     Answering Paragraph 20 of the Supplemental Complaint, defendant City admits

 3   that the Commission is responsible for administering the County’s Coordinated Entry System,

 4   that Coordinated Entry is the system by which homeless individuals access the County’s shelter

 5   system and other services, including housing placement. Defendant City denies the remaining

 6   allegations in this paragraph and objects to the extent the remaining allegations attempt to state

 7   legal conclusions as facts or attempt to summarize federal law, regulations, or both, which exists

 8   and speaks for itself.

 9          21.     Answering Paragraph 21 of the Supplemental Complaint, defendant City admits

10   the allegations therein.

11          22.     Answering Paragraph 22 of the Supplemental Complaint, defendant City admits

12   the allegations therein.

13          23.     Answering Paragraph 23 of the Supplemental Complaint, defendant City denies

14   the CDC requested that the Santa Rosa Police Department remove Roseland encampment

15   residents and their belongings from the Roseland site if those residents had not vacated by April

16   3, 2018.

17          24.     Answering Paragraph 24 of the Supplemental Complaint, defendant City admits

18   that CDC employees participated in some conduct that is the subject of the Supplemental

19   Complaint, but denies that such conduct was “unlawful”, denies the “acts complained of herein”

20   constitute policies, practices or customs of the CDC, and denies the remaining allegations in this

21   paragraph.

22          25.     Answering Paragraph 25 of the Supplemental Complaint, defendant City lacks

23   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

24   paragraph 25 and on that basis denies them.

25          26.     Answering Paragraph 26 of the Supplemental Complaint, defendant City admits

26   the allegations therein.

27          27.     Answering Paragraph 27 of the Supplemental Complaint, defendant City denies

28   the allegations in this paragraph.
                                                       4

                                                                                         3:18-CV-01955-VC
       Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 5 of 42



 1          28.     Answering Paragraph 28 of the Supplemental Complaint, defendant City admits

 2   the allegations therein.

 3          29.     Answering Paragraph 29 of the Supplemental Complaint, defendant City admits

 4   the allegations therein.

 5          30.     Answering Paragraph 30 of the Supplemental Complaint, defendant City admits

 6   the allegations therein.

 7          31.     Answering Paragraph 31 of the Supplemental Complaint, defendant City denies

 8   the allegations in this paragraph.

 9                                        PROCEDURAL HISTORY

10          32.     Answering Paragraph 32 of the Supplemental Complaint, defendant City admits

11   the allegations therein.

12          33.     Answering Paragraph 33 of the Supplemental Complaint, defendant City admits

13   plaintiffs filed a Motion for Temporary Restraining Order on March 31, 2018. As to the

14   remaining allegations in this paragraph, defendant City lacks knowledge or information sufficient

15   to form a belief as to the truth or falsity of those allegations and on that basis denies them.

16          34.     Answering Paragraph 34 of the Supplemental Complaint, defendant City admits

17   the Court ordered the parties to appear for a hearing on plaintiffs’ motion for a temporary

18   restraining order on April 5 and entered an order temporarily enjoining defendants from

19   enforcing the notice to vacate at the Roseland encampments through the date of the hearing. As

20   to the remaining allegations in this paragraph, defendant denies such allegations.

21          35.     Answering Paragraph 35 of the Supplemental Complaint, defendant City admits

22   that the Court asked defendants County and Commission whether they would consider

23   voluntarily postponing the closure of the Roseland Encampments for twenty-one days. As to the

24   remaining allegations in this paragraph, defendant denies such allegations.

25          36.     Answering Paragraph 36 of the Supplemental Complaint, defendant City admits

26   that defendants County and Commission scheduled the closure of the Roseland Encampments for

27   April 19, 2018. Defendant City denies the remaining allegations in this paragraph.

28          37.     Answering Paragraph 37 of the Supplemental Complaint, defendant City admits
                                                       5

                                                                                          3:18-CV-01955-VC
       Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 6 of 42



 1   that the Court denied Plaintiffs Motion for Temporary Restraining Order on April 7, 2018

 2   allowing the closure of the Roseland Encampments to move forward.

 3          38.     Answering Paragraph 38 of the Supplemental Complaint, defendant City admits

 4   that the plaintiffs filed an Amended Complaint on June 1, 2018. Defendant City denies the

 5   remaining allegations in this paragraph.

 6          39.     Answering Paragraph 39 of the Supplemental Complaint, the Court’s orders speak

 7   for themselves.

 8                         STATEMENT OF FACTS PREVIOUSLY PLED IN

 9                                VERIFIED AMENDED COMPLAINT

10          40.     Answering Paragraph 40 of the Supplemental Complaint, defendant City admits

11   that plaintiffs purport to cite information contained in the 2014 update to the 10-Year Homeless

12   Action Plan for the County, a document which speaks for itself. As to the remaining allegations

13   in this paragraph, defendant City denies such allegations.

14          41.     Answering Paragraph 41 of the Supplemental Complaint, defendant City admits

15   that plaintiffs purport to cite information contained in the 2014 update to the 10-Year Homeless

16   Action Plan for the County, a document which speaks for itself.

17          42.     Answering Paragraph 42 of the Supplemental Complaint, defendant City admits

18   that the plaintiffs purport to cite information from a City resolution that speaks for itself.

19   Defendant City denies the balance of the allegations in this paragraph.

20          43.     Answering Paragraph 43 of the Supplemental Complaint, defendant City admits

21   that the plaintiffs purport to cite information from a City resolution that speaks for itself.

22   Defendant City denies the balance of the allegations in this paragraph.

23          44.        Answering Paragraph 44 of the Supplemental Complaint, defendant City admits

24   that the plaintiffs purport to cite information from a Homeless Point in Time Census that speaks

25   for itself. Defendant City denies the balance of the allegations in this paragraph.

26          45.     Answering Paragraph 45of the Supplemental Complaint, defendant City

27   resolutions regarding a homeless emergency speak for themselves.

28          46.     Answering Paragraph 46 of the Supplemental Complaint, defendant City admits
                                                        6

                                                                                           3:18-CV-01955-VC
       Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 7 of 42



 1   that the plaintiffs purport to cite information from a County Point in Time Census that speaks for

 2   itself. Defendant City denies the balance of the allegations in this paragraph.

 3          47.     Answering Paragraph 47 of the Supplemental Complaint, defendant City admits

 4   that the plaintiffs purport to cite information from a County Point in Time Census that speaks for

 5   itself. Defendant City denies the balance of the allegations in this paragraph.

 6          48.     Answering Paragraph 48 of the Supplemental Complaint, defendant City denies

 7   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

 8   paragraph 48 and on that basis denies them.

 9          49.     Answering Paragraph 49 of the Supplemental Complaint, defendant City admits

10   that the plaintiffs purport to cite information from a County Point in Time Census that speaks for

11   itself. Defendant City denies the balance of the allegations in this paragraph.

12          50.     Answering Paragraph 50 of the Supplemental Complaint, defendant City denies

13   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

14   paragraph 50 and on that basis denies them.

15          51.     Answering Paragraph 51 of the Supplemental Complaint, defendant City denies

16   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

17   paragraph 51 and on that basis denies them.

18          52.     Answering Paragraph 52 of the Supplemental Complaint, defendant City admits

19   that the plaintiffs purport to cite information from a Continuim of Care report that speaks for

20   itself. Defendant City denies the balance of the allegations in this paragraph.

21          53.     Answering Paragraph 53 of the Supplemental Complaint, defendant City denies

22   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

23   paragraph 53 and on that basis denies them.

24          54.     Answering Paragraph 54 of the Supplemental Complaint, defendant City admits

25   that plaintiffs purport to quote a Santa Rosa City Council member’s comments at a City Council

26   meeting.

27          55.     Answering Paragraph 55 of the Supplemental Complaint, defendant City denies

28   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in
                                                       7

                                                                                         3:18-CV-01955-VC
       Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 8 of 42



 1   paragraph 55 and on that basis denies them.

 2          56.     Answering Paragraph 56 of the Supplemental Complaint, defendant City denies

 3   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

 4   paragraph 55 and on that basis denies them.

 5          57.     Answering Paragraph 57 of the Supplemental Complaint, defendant City denies

 6   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

 7   paragraph 57 and on that basis denies them.

 8          58.     Answering Paragraph 58 of the Supplemental Complaint, defendant City denies

 9   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

10   paragraph 58 and on that basis denies them.

11          59.     Answering Paragraph 59 of the Supplemental Complaint, defendant City admits

12   that the Coordinated Entry System includes intake, assessment, and placement for homeless

13   individuals, and that the VI-SPDAT (Vulnerability Index-Service Prioritization Decision

14   Assistance Tool) is one of the assessment tools. Defendant City denies the balance of the

15   allegations in this paragraph.

16          60.     Answering Paragraph 60, defendant City admits that the Coordinated Entry

17   System uses the VI-SPDAT as one of the tools to determine whether an individual will be placed

18   on the waitlist for emergency shelter and/or transitional housing, for rapid rehousing services, for

19   permanent supportive housing.

20          61.     Answering Paragraph 61 of the Supplemental Complaint, defendant City denies

21   the allegations in this paragraph.

22          62.     Answering Paragraph 62 of the Supplemental Complaint, defendant City denies

23   the allegations in this paragraph.

24          63.     Answering Paragraph 63 of the Supplemental Complaint, defendant City denies

25   the allegations in this paragraph.

26          64.     Answering Paragraph 64 of the Supplemental Complaint, defendant City admits

27   that the plaintiffs purport to cite information from a Continuum of Care report that speaks for

28   itself. Defendant City denies the balance of the allegations in this paragraph.
                                                       8

                                                                                         3:18-CV-01955-VC
       Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 9 of 42



 1          65.     Answering Paragraph 65 of the Supplemental Complaint, defendant City denies

 2   the allegations in this paragraph.

 3          66.     Answering Paragraph 66 of the Supplemental Complaint, defendant City lacks

 4   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

 5   paragraph 66 and on that basis denies them.

 6          67.     Answering Paragraph 67 of the Supplemental Complaint, defendant City lacks

 7   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

 8   paragraph 67 and on that basis denies them.

 9          68.     Answering Paragraph 68 of the Supplemental Complaint, defendant City lacks

10   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

11   paragraph 68 and on that basis denies them.

12          69.     Answering Paragraph 69 of the Supplemental Complaint, defendant City lacks

13   knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

14   paragraph 69 and on that basis denies them.

15          70.     Answering Paragraph 70 of the Supplemental Complaint, defendant City admits

16   that the Continuum of Care Coordinated Entry Policies and Procedures references participating

17   agencies’ duty to provide reasonable accommodations to individuals with disabilities. Defendant

18   City denies the remaining allegations in this paragraph.

19          71.     Answering Paragraph 71 of the Supplemental Complaint, defendant City admits

20   that CDC is aware that many homeless individuals, including individuals living in encampments

21   like the Roseland Encampments have severe mental health disabilities. Defendant City denies the

22   remaining allegations in this paragraph.

23          72.     Answering Paragraph 72 of the Supplemental Complaint, defendant City denies

24   the allegations therein.

25          73.     Answering Paragraph 73 of the Supplemental Complaint, defendant City denies

26   the allegations therein.

27          74.     Answering Paragraph 74 of the Supplemental Complaint, defendant City denies

28   the allegations therein.
                                                       9

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 10 of 42



 1            75.   Answering Paragraph 75 of the Supplemental Complaint, defendant City admits

 2   that plaintiffs purport to quotes figures from the Sonoma County Homeless Census Survey and

 3   the City of Santa Rosa Homeless Encampment Cleanup Pilot Program Frequently Asked

 4   Questions, which documents speak for themselves. Defendant City denies the remaining

 5   allegations in this paragraph.

 6            76.   Answering Paragraph 76 of the Supplemental Complaint, defendant City admits

 7   that the City approved a Community Homeless Assistance Program (CHAP) and that plaintiffs

 8   purport to quote from a press release, which speaks for itself. Defendant City denies the

 9   remaining allegations in this paragraph.

10            77.   Answering Paragraph 77of the Supplemental Complaint, defendant City admits

11   CHAPs has generated alternative shelter arrangements, but lacks knowledge or information

12   sufficient to form a belief as to the truth or falsity of the allegations in paragraph 77 and on that

13   basis denies them.

14            78.   Answering Paragraph 78 of the Supplemental Complaint, defendant City admits

15   that it has made new shelter beds available since 2016. Defendant City denies the remaining

16   allegations in this paragraph.

17            79.   Answering Paragraph 79 of the Supplemental Complaint, defendant City denies

18   the allegations therein.

19            80.   Answering Paragraph 80 of the Supplemental Complaint, defendant City admits

20   that it has ordinances pertaining to camping on public and private property.

21            81.   Answering Paragraph 81 of the Supplemental Complaint, defendant City admit

22   that plaintiffs purport to quote from Santa Rosa City Ordinance 11-22 which ordinance speaks

23   for itself.

24            82.   Answering Paragraph 82 of the Supplemental Complaint, defendant City admits

25   the City amended ordinances, which speak for themselves. Defendant City denies the remaining

26   allegations in this paragraph.

27            83.   Answering Paragraph 83 of the Supplemental Complaint, defendant City admits

28   that citations have been issued for violation of City Code §1-12.020, 10-12.030, 10-08.010 and
                                                       10

                                                                                          3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 11 of 42



 1   9-12.050. Defendant City denies the remaining allegations in this paragraph.

 2          84.        Answering Paragraph 84 of the Supplemental Complaint, defendant City lacks

 3   knowledge and information sufficient to form a belief as to the truth or falsity of the allegations

 4   in paragraph 84 and on that basis denies them.

 5          85.        Answering Paragraph 85 of the Supplemental Complaint, defendant City lacks

 6   knowledge and information sufficient to form a belief as to the truth or falsity of the allegations

 7   in paragraph 85 and on that basis denies them.

 8          86.        Answering Paragraph 86 of the Supplemental Complaint, defendant City lacks

 9   knowledge and information sufficient to form a belief as to the truth or falsity of the allegations

10   in paragraph 86 and on that basis denies them.

11          87.        Answering Paragraph 87 of the Supplemental Complaint, defendant City lacks

12   knowledge and information sufficient to form a belief as to the truth or falsity of the allegations

13   in paragraph 87 and on that basis denies them.

14          88.        Answering Paragraph 88 of the Supplemental Complaint, defendant City admits

15   that the City approved the “Homeless Encampment Assistance Pilot Program” (HEAPP), that a

16   purpose of which was to mitigate the impact on the surrounding community of encampments and

17   to address the health, safety and shelter needs of individuals, and that the program uses the

18   Homeless Outreach Services Team (HOST). Defendant City denies the remaining allegations in

19   this paragraph.

20          89.        Answering Paragraph 89 of the Supplemental Complaint, defendant City admits

21   that an encampment at the intersection of Farmers Lane and Bennett Valley Road was addressed

22   through the HEAPP program. Defendant City denies the remaining allegations in this paragraph.

23          90.        Answering Paragraph 90 of the Supplemental Complaint, defendant City admits

24   notice was provided to the residents of the Farmers Lane encampment. Defendant City denies the

25   remaining allegations in this paragraph.

26          91.        Answering Paragraph 91 of the Supplemental Complaint, defendant City admits

27   that a meeting was held, that residents were notified of the pending closure of the encampment,

28   and that HOST staff assisted. Defendant City denies the remaining allegations in this paragraph.
                                                      11

                                                                                        3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 12 of 42



 1          92.     Answering Paragraph 92 of the Supplemental Complaint, defendant City admits

 2   that the Farmer’s Lane encampment was closed. Defendant City denies the remaining allegations

 3   in this paragraph.

 4          93.     Answering Paragraph 93 of the Supplemental Complaint, defendant City admits

 5   that City created new shelter beds and place individuals from the Farmer’s Lane Encampment,

 6   and that some people moved to other locations, including under Highway 101. Defendant City

 7   denies the remaining allegations in this paragraph.

 8          94.     Answering Paragraph 94 of the Supplemental Complaint, defendant City admits

 9   notice was provided to residents encamped beneath the Highway 101 overpass, which written

10   notices speak for themselves. Defendant City denies the remaining allegations in this paragraph.

11          95.     Answering Paragraph 95 of the Supplemental Complaint, defendant City admits

12   individuals beneath the Highway 101 overpass were cited for violation of various ordinances,

13   primarily obstruction of the sidewalk. Defendant denies the remaining allegations in this

14   paragraph.

15          96.     Answering Paragraph 96 of the Supplemental Complaint, defendant City admits

16   that placements were provided for some individuals who were encamped beneath the Highway

17   101 overpass. Defendant City denies the remaining allegations in this paragraph.

18          97.     Answering Paragraph 97 of the Supplemental Complaint, defendant City admits

19   that encampments were located at 665 to 883 Sebastopol Road. Defendant City lacks knowledge

20   or information to form a belief as to the truth or falsity of the remaining allegations in this

21   paragraph and, on that basis, deny those allegations.

22          98.     Answering Paragraph 98 of the Supplemental Complaint, defendant City admits

23   that the Roseland encampment is located in Santa Rosa in Roseland which was annexed by the

24   City. Defendant City lacks knowledge or information to form a belief as to the truth or falsity of

25   the remaining allegations in this paragraph and, on that basis, deny those allegations.

26          99.     Answering Paragraph 99 of the Supplemental Complaint, defendant City admits

27   the allegations therein.

28          100.    Answering Paragraph 100 of the Supplemental Complaint, defendant City lacks
                                                       12

                                                                                          3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 13 of 42



 1   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 2   paragraph and, on that basis, denies those allegations.

 3          101.    Answering Paragraph 101of the Supplemental Complaint, defendant City lacks

 4   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 5   paragraph and, on that basis, denies those allegations.

 6          102.    Answering Paragraph 102 of the Supplemental Complaint, defendant City lacks

 7   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 8   paragraph and, on that basis, denies those allegations.

 9          103.    Answering Paragraph 103 of the Supplemental Complaint, defendant City lacks

10   knowledge or information to form a belief as to the truth or falsity of the allegations in this

11   paragraph and, on that basis, denies those allegations.

12          104.    Answering Paragraph 104 of the Supplemental Complaint, defendant City lacks

13   knowledge or information to form a belief as to the truth or falsity of the allegations in this

14   paragraph and, on that basis, denies those allegations.

15          105.    Answering Paragraph 105 of the Supplemental Complaint, defendant City lacks

16   knowledge or information to form a belief as to the truth or falsity of the allegations in this

17   paragraph and, on that basis, denies those allegations.

18          106.    Answering Paragraph 106 of the Supplemental Complaint, defendant City lacks

19   knowledge or information to form a belief as to the truth or falsity of the allegations in this

20   paragraph and, on that basis, denies those allegations.

21          107.    Answering Paragraph 107 of the Supplemental Complaint, defendant City lacks

22   knowledge or information to form a belief as to the truth or falsity of the allegations in this

23   paragraph and, on that basis, denies those allegations.

24          108.    Answering Paragraph 108 of the Supplemental Complaint, defendant City lacks

25   knowledge or information to form a belief as to the truth or falsity of the allegations in this

26   paragraph and, on that basis, denies those allegations.

27          109.    Answering Paragraph 109 of the Supplemental Complaint, defendant City lacks

28   knowledge or information to form a belief as to the truth or falsity of the allegations in this
                                                       13

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 14 of 42



 1   paragraph and, on that basis, denies those allegations.

 2          110.    Answering Paragraph 110 of the Supplemental Complaint, defendant City lacks

 3   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 4   paragraph and, on that basis, denies those allegations.

 5          111.    Answering Paragraph 111 of the Supplemental Complaint, defendant City lacks

 6   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 7   paragraph and, on that basis, denies those allegations.

 8          112.    Answering Paragraph 112 of the Supplemental Complaint, defendant City lacks

 9   knowledge or information to form a belief as to the truth or falsity of the allegations in this

10   paragraph and, on that basis, denies those allegations.

11          113.    Answering Paragraph 113 of the Supplemental Complaint, defendant City lacks

12   knowledge or information to form a belief as to the truth or falsity of the allegations in this

13   paragraph and, on that basis, denies those allegations.

14          114.    Answering Paragraph 114 of the Supplemental Complaint, defendant City lacks

15   knowledge or information to form a belief as to the truth or falsity of the allegations in this

16   paragraph and, on that basis, denies those allegations.

17          115.    Answering Paragraph 115 of the Supplemental Complaint, defendant City lacks

18   knowledge or information to form a belief as to the truth or falsity of the allegations in this

19   paragraph and, on that basis, denies those allegations.

20          116.    Answering Paragraph 116 of the Supplemental Complaint, defendant City lacks

21   knowledge or information to form a belief as to the truth or falsity of the allegations in this

22   paragraph and, on that basis, denies those allegations.

23          117.    Answering Paragraph 117 of the Supplemental Complaint, defendant City lacks

24   knowledge or information to form a belief as to the truth or falsity of the allegations in this

25   paragraph and, on that basis, denies those allegations.

26          118.    Answering Paragraph 118 of the Supplemental Complaint, defendant City lacks

27   knowledge or information to form a belief as to the truth or falsity of the allegations in this

28   paragraph and, on that basis, denies those allegations.
                                                       14

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 15 of 42



 1          119.    Answering Paragraph 119 of the Supplemental Complaint, defendant City lacks

 2   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 3   paragraph and, on that basis, denies those allegations.

 4          120.    Answering Paragraph 120 of the Supplemental Complaint, defendant City lacks

 5   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 6   paragraph and, on that basis, denies those allegations.

 7          121.    Answering Paragraph 121 of the Supplemental Complaint, defendant City lacks

 8   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 9   paragraph and, on that basis, denies those allegations.

10          122.    Answering Paragraph 122 of the Supplemental Complaint, defendant City lacks

11   knowledge or information to form a belief as to the truth or falsity of the allegations in this

12   paragraph and, on that basis, denies those allegations.

13          123.    Answering Paragraph 123 of the Supplemental Complaint, defendant City denies

14   the allegations therein.

15          124.    Answering Paragraph 124 of the Supplemental Complaint, defendant City lacks

16   knowledge or information to form a belief as to the truth or falsity of the allegations in this

17   paragraph and, on that basis, denies those allegations.

18          125.    Answering Paragraph 125 of the Supplemental Complaint, defendant City lacks

19   knowledge or information to form a belief as to the truth or falsity of the allegations in this

20   paragraph and, on that basis, denies those allegations.

21          126.    Answering Paragraph 126 of the Supplemental Complaint, defendant City lacks

22   knowledge or information to form a belief as to the truth or falsity of the allegations in this

23   paragraph and, on that basis, denies those allegations.

24          127.    Answering Paragraph 127 of the Supplemental Complaint, defendant City lacks

25   knowledge or information to form a belief as to the truth or falsity of the allegations in this

26   paragraph and, on that basis, denies those allegations.

27          128.    Answering Paragraph 128 of the Supplemental Complaint, defendant City lacks

28   knowledge or information to form a belief as to the truth or falsity of the allegations in this
                                                       15

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 16 of 42



 1   paragraph and, on that basis, denies those allegations.

 2          129.    Answering Paragraph 129of the Supplemental Complaint, defendant City lacks

 3   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 4   paragraph and, on that basis, denies those allegations.

 5          130.    Answering Paragraph 130 of the Supplemental Complaint, defendant City lacks

 6   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 7   paragraph and, on that basis, denies those allegations.

 8          131.    Answering Paragraph 131 of the Supplemental Complaint, defendant City lacks

 9   knowledge or information to form a belief as to the truth or falsity of the allegations in this

10   paragraph and, on that basis, denies those allegations.

11          132.    Answering Paragraph 132 of the Supplemental Complaint, defendant City lacks

12   knowledge or information to form a belief as to the truth or falsity of the allegations in this

13   paragraph and, on that basis, denies those allegations.

14          133.    Answering Paragraph 133 of the Supplemental Complaint, defendant City lacks

15   knowledge or information to form a belief as to the truth or falsity of the allegations in this

16   paragraph and, on that basis, denies those allegations.

17          134.    Answering Paragraph 134 of the Supplemental Complaint, defendant City lacks

18   knowledge or information to form a belief as to the truth or falsity of the allegations in this

19   paragraph and, on that basis, denies those allegations.

20          135.    Answering Paragraph 135 of the Supplemental Complaint, defendant City lacks

21   knowledge or information to form a belief as to the truth or falsity of the allegations in this

22   paragraph and, on that basis, denies those allegations.

23          136.    Answering Paragraph 136 of the Supplemental Complaint, defendant City lacks

24   knowledge or information to form a belief as to the truth or falsity of the allegations in this

25   paragraph and, on that basis, denies those allegations.

26          137.    Answering Paragraph 137 of the Supplemental Complaint, defendant City lacks

27   knowledge or information to form a belief as to the truth or falsity of the allegations in this

28   paragraph and, on that basis, denies those allegations.
                                                       16

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 17 of 42



 1          138.    Answering Paragraph 138 of the Supplemental Complaint, defendant City lacks

 2   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 3   paragraph and, on that basis, denies those allegations.

 4          139.    Answering Paragraph 139 of the Supplemental Complaint, defendant City lacks

 5   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 6   paragraph and, on that basis, denies those allegations.

 7          140.    Answering Paragraph 140 of the Supplemental Complaint, defendant City lacks

 8   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 9   paragraph and, on that basis, denies those allegations.

10          141.    Answering Paragraph 141 of the Supplemental Complaint, defendant City lacks

11   knowledge or information to form a belief as to the truth or falsity of the allegations in this

12   paragraph and, on that basis, denies those allegations.

13          142.    Answering Paragraph 142 of the Supplemental Complaint, defendant City lacks

14   knowledge or information to form a belief as to the truth or falsity of the allegations in this

15   paragraph and, on that basis, denies those allegations.

16          143.    Answering Paragraph 143 of the Supplemental Complaint, defendant City lacks

17   knowledge or information to form a belief as to the truth or falsity of the allegations in this

18   paragraph and, on that basis, denies those allegations.

19          144.    Answering Paragraph 144 of the Supplemental Complaint, defendant City lacks

20   knowledge or information to form a belief as to the truth or falsity of the allegations in this

21   paragraph and, on that basis, denies those allegations.

22          145.    Answering Paragraph 145 of the Supplemental Complaint, defendant City lacks

23   knowledge or information to form a belief as to the truth or falsity of the allegations in this

24   paragraph and, on that basis, denies those allegations.

25          146.    Answering Paragraph 146 of the Supplemental Complaint, defendant City lacks

26   knowledge or information to form a belief as to the truth or falsity of the allegations in this

27   paragraph and, on that basis, denies those allegations.

28          147.    Answering Paragraph 147 of the Supplemental Complaint, defendant City lacks
                                                       17

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 18 of 42



 1   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 2   paragraph and, on that basis, denies those allegations.

 3          148.    Answering Paragraph 148 of the Supplemental Complaint, defendant City lacks

 4   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 5   paragraph and, on that basis, denies those allegations.

 6          149.    Answering Paragraph 149 of the Supplemental Complaint, defendant City lacks

 7   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 8   paragraph and, on that basis, denies those allegations.

 9          150.    Answering Paragraph 150 of the Supplemental Complaint, defendant City lacks

10   knowledge or information to form a belief as to the truth or falsity of the allegations in this

11   paragraph and, on that basis, denies those allegations.

12          151.    Answering Paragraph 151 of the Supplemental Complaint, defendant City lacks

13   knowledge or information to form a belief as to the truth or falsity of the allegations in this

14   paragraph and, on that basis, denies those allegations.

15          152.    Answering Paragraph 152 of the Supplemental Complaint, defendant City lacks

16   knowledge or information to form a belief as to the truth or falsity of the allegations in this

17   paragraph and, on that basis, denies those allegations.

18          153.    Answering Paragraph 153 of the Supplemental Complaint, defendant City lacks

19   knowledge or information to form a belief as to the truth or falsity of the allegations in this

20   paragraph and, on that basis, denies those allegations.

21          154.    Answering Paragraph 154 of the Supplemental Complaint, defendant City lacks

22   knowledge or information to form a belief as to the truth or falsity of the allegations in this

23   paragraph and, on that basis, denies those allegations.

24          155.    Answering Paragraph 155 of the Supplemental Complaint, defendant City lacks

25   knowledge or information to form a belief as to the truth or falsity of the allegations in this

26   paragraph and, on that basis, denies those allegations.

27          156.    Answering Paragraph 156 of the Supplemental Complaint, defendant City lacks

28   knowledge or information to form a belief as to the truth or falsity of the allegations in this
                                                       18

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 19 of 42



 1   paragraph and, on that basis, denies those allegations.

 2          157.    Answering Paragraph 157 of the Supplemental Complaint, defendant City lacks

 3   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 4   paragraph and, on that basis, denies those allegations.

 5          158.    Answering Paragraph 158 of the Supplemental Complaint, defendant City lacks

 6   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 7   paragraph and, on that basis, denies those allegations.

 8          159.    Answering Paragraph 159 of the Supplemental Complaint, defendant City lacks

 9   knowledge or information to form a belief as to the truth or falsity of the allegations in this

10   paragraph and, on that basis, denies those allegations.

11          160.    Answering Paragraph 160 of the Supplemental Complaint, defendant City lacks

12   knowledge or information to form a belief as to the truth or falsity of the allegations in this

13   paragraph and, on that basis, denies those allegations.

14                            SUPPLEMENTAL STATEMENT OF FACTS

15          161.    Answering Paragraph 161 of the Supplemental Complaint, defendant City lacks

16   knowledge or information to form a belief as to the truth or falsity of the allegations in this

17   paragraph and, on that basis, denies those allegations.

18          162.    Answering Paragraph 162 of the Supplemental Complaint, defendant City lacks

19   knowledge or information to form a belief as to the truth or falsity of the allegations in this

20   paragraph and, on that basis, denies those allegations.

21          163.    Answering Paragraph 163 of the Supplemental Complaint, defendant City lacks

22   knowledge or information to form a belief as to the truth or falsity of the allegations in this

23   paragraph and, on that basis, denies those allegations.

24          164.    Answering Paragraph 164 of the Supplemental Complaint, defendant City lacks

25   knowledge or information to form a belief as to the truth or falsity of the allegations in this

26   paragraph and, on that basis, denies those allegations.

27          165.    Answering Paragraph 165 of the Supplemental Complaint, defendant City lacks

28   knowledge or information to form a belief as to the truth or falsity of the allegations in this
                                                       19

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 20 of 42



 1   paragraph and, on that basis, denies those allegations.

 2          166.    Answering Paragraph 166 of the Supplemental Complaint, defendant City lacks

 3   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 4   paragraph and, on that basis, denies those allegations.

 5          167.    Answering Paragraph 167 of the Supplemental Complaint, defendant City lacks

 6   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 7   paragraph and, on that basis, denies those allegations.

 8          168.    Answering Paragraph 168 of the Supplemental Complaint, defendant City lacks

 9   knowledge or information to form a belief as to the truth or falsity of the allegations in this

10   paragraph and, on that basis, denies those allegations.

11          169.    Answering Paragraph 169 of the Supplemental Complaint, defendant City admits

12   that the Roseland encampments were closed on or about April 19 and April 20, 2018. Defendant

13   City denies the remaining allegations in this paragraph.

14          170.    Answering Paragraph 170 of the Supplemental Complaint, defendant City admits

15   that the Santa Rosa Police Department were present at the time of removal of residents from the

16   encampment. Defendant City denies the remaining allegations in this paragraph.

17          171.    Answering Paragraph 171 of the Supplemental Complaint, defendant City lacks

18   knowledge or information to form a belief as to the truth or falsity of the allegations in this

19   paragraph and, on that basis, denies those allegations.

20          172.    Answering Paragraph 172 of the Supplemental Complaint, defendant City lacks

21   knowledge or information to form a belief as to the truth or falsity of the allegations in this

22   paragraph and, on that basis, denies those allegations.

23          173.    Answering Paragraph 173 of the Supplemental Complaint, defendant City lacks

24   knowledge or information to form a belief as to the truth or falsity of the allegations in this

25   paragraph and, on that basis, denies those allegations.

26          174.    Answering Paragraph 174 of the Supplemental Complaint, defendant City lacks

27   knowledge or information to form a belief as to the truth or falsity of the allegations in this

28   paragraph and, on that basis, denies those allegations.
                                                       20

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 21 of 42



 1          175.    Answering Paragraph 175 of the Supplemental Complaint, defendant City lacks

 2   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 3   paragraph and, on that basis, denies those allegations.

 4          176.    Answering Paragraph 176 of the Supplemental Complaint, defendant City lacks

 5   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 6   paragraph and, on that basis, denies those allegations.

 7          177.    Answering Paragraph 177 of the Supplemental Complaint, defendant City lacks

 8   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 9   paragraph and, on that basis, denies those allegations.

10          178.    Answering Paragraph 178 of the Supplemental Complaint, defendant City lacks

11   knowledge or information to form a belief as to the truth or falsity of the allegations in this

12   paragraph and, on that basis, denies those allegations.

13          179.    Answering Paragraph 179 of the Supplemental Complaint, defendant City lacks

14   knowledge or information to form a belief as to the truth or falsity of the allegations in this

15   paragraph and, on that basis, denies those allegations.

16          180.    Answering Paragraph 180 of the Supplemental Complaint, defendant City lacks

17   knowledge or information to form a belief as to the truth or falsity of the allegations in this

18   paragraph and, on that basis, denies those allegations.

19          181.    Answering Paragraph 181 of the Supplemental Complaint, defendant City lacks

20   knowledge or information to form a belief as to the truth or falsity of the allegations in this

21   paragraph and, on that basis, denies those allegations.

22          182.    Answering Paragraph 182 of the Supplemental Complaint, defendant City lacks

23   knowledge or information to form a belief as to the truth or falsity of the allegations in this

24   paragraph and, on that basis, denies those allegations.

25          183.    Answering Paragraph 183 of the Supplemental Complaint, defendant City lacks

26   knowledge or information to form a belief as to the truth or falsity of the allegations in this

27   paragraph and, on that basis, denies those allegations.

28          184.    Answering Paragraph 184 of the Supplemental Complaint, defendant City lacks
                                                       21

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 22 of 42



 1   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 2   paragraph and, on that basis, denies those allegations.

 3          185.    Answering Paragraph 185 of the Supplemental Complaint, defendant City lacks

 4   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 5   paragraph and, on that basis, denies those allegations.

 6          186.    Answering Paragraph 186 of the Supplemental Complaint, defendant City lacks

 7   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 8   paragraph and, on that basis, denies those allegations.

 9          187.    Answering Paragraph 187 of the Supplemental Complaint, defendant City lacks

10   knowledge or information to form a belief as to the truth or falsity of the allegations in this

11   paragraph and, on that basis, denies those allegations.

12          188.    Answering Paragraph 188 of the Supplemental Complaint, defendant City lacks

13   knowledge or information to form a belief as to the truth or falsity of the allegations in this

14   paragraph and, on that basis, denies those allegations.

15          189.    Answering Paragraph 189 of the Supplemental Complaint, defendant City lacks

16   knowledge or information to form a belief as to the truth or falsity of the allegations in this

17   paragraph and, on that basis, denies those allegations.

18          190.    Answering Paragraph 190 of the Supplemental Complaint, defendant City lacks

19   knowledge or information to form a belief as to the truth or falsity of the allegations in this

20   paragraph and, on that basis, denies those allegations.

21          191.    Answering Paragraph 191 of the Supplemental Complaint, defendant City lacks

22   knowledge or information to form a belief as to the truth or falsity of the allegations in this

23   paragraph and, on that basis, denies those allegations.

24          192.    Answering Paragraph 192 of the Supplemental Complaint, defendant City lacks

25   knowledge or information to form a belief as to the truth or falsity of the allegations in this

26   paragraph and, on that basis, denies those allegations.

27          193.    Answering Paragraph 193 of the Supplemental Complaint, defendant City lacks

28   knowledge or information to form a belief as to the truth or falsity of the allegations in this
                                                       22

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 23 of 42



 1   paragraph and, on that basis, denies those allegations.

 2          194.    Answering Paragraph 194 of the Supplemental Complaint, defendant City lacks

 3   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 4   paragraph and, on that basis, denies those allegations.

 5          195.    Answering Paragraph 195 of the Supplemental Complaint, defendant City lacks

 6   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 7   paragraph and, on that basis, denies those allegations.

 8          196.    Answering Paragraph 196 of the Supplemental Complaint, defendant City lacks

 9   knowledge or information to form a belief as to the truth or falsity of the allegations in this

10   paragraph and, on that basis, denies those allegations.

11          197.    Answering Paragraph 197 of the Supplemental Complaint, defendant City lacks

12   knowledge or information to form a belief as to the truth or falsity of the allegations in this

13   paragraph and, on that basis, denies those allegations.

14          198.    Answering Paragraph 198 of the Supplemental Complaint, defendant City lacks

15   knowledge or information to form a belief as to the truth or falsity of the allegations in this

16   paragraph and, on that basis, denies those allegations.

17          199.    Answering Paragraph 199 of the Supplemental Complaint, defendant City lacks

18   knowledge or information to form a belief as to the truth or falsity of the allegations in this

19   paragraph and, on that basis, denies those allegations.

20          200.    Answering Paragraph 200 of the Supplemental Complaint, defendant City admits

21   that Santa Rosa Police Department officers assisted in storing personal possessions. Defendant

22   City denies the remaining allegations in this paragraph.

23          201.    Answering Paragraph 201 of the Supplemental Complaint, defendant City denies

24   the allegations therein.

25          202.    Answering Paragraph 202 of the Supplemental Complaint, defendant City admits

26   that the City has enforced ordinances. Defendant City denies the remaining allegations in this

27   paragraph.

28          203.    Answering Paragraph 203 of the Supplemental Complaint, defendant City other
                                                       23

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 24 of 42



 1   encampments have been closed. Defendant City denies the remaining allegations in this

 2   paragraph.

 3          204.    Answering Paragraph 204 of the Supplemental Complaint, defendant City lacks

 4   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 5   paragraph and, on that basis, denies those allegations.

 6          205.    Answering Paragraph 205 of the Supplemental Complaint, defendant City lacks

 7   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 8   paragraph and, on that basis, denies those allegations.

 9          206.    Answering Paragraph 206 of the Supplemental Complaint, defendant City lacks

10   knowledge or information to form a belief as to the truth or falsity of the allegations in this

11   paragraph and, on that basis, denies those allegations.

12          207.    Answering Paragraph 207 of the Supplemental Complaint, defendant City lacks

13   knowledge or information to form a belief as to the truth or falsity of the allegations in this

14   paragraph and, on that basis, denies those allegations.

15          208.    Answering Paragraph 208 of the Supplemental Complaint, defendant City lacks

16   knowledge or information to form a belief as to the truth or falsity of the allegations in this

17   paragraph and, on that basis, denies those allegations.

18          209.    Answering Paragraph 209 of the Supplemental Complaint, defendant City lacks

19   knowledge or information to form a belief as to the truth or falsity of the allegations in this

20   paragraph and, on that basis, denies those allegations.

21          210.    Answering Paragraph 210 of the Supplemental Complaint, defendant City lacks

22   knowledge or information to form a belief as to the truth or falsity of the allegations in this

23   paragraph and, on that basis, denies those allegations.

24          211.    Answering Paragraph 211 of the Supplemental Complaint, defendant City lacks

25   knowledge or information to form a belief as to the truth or falsity of the allegations in this

26   paragraph and, on that basis, denies those allegations.

27          212.    Answering Paragraph 212 of the Supplemental Complaint, defendant City lacks

28   knowledge or information to form a belief as to the truth or falsity of the allegations in this
                                                       24

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 25 of 42



 1   paragraph and, on that basis, denies those allegations.

 2          213.    Answering Paragraph 213 of the Supplemental Complaint, defendant City lacks

 3   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 4   paragraph and, on that basis, denies those allegations.

 5          214.    Answering Paragraph 214 of the Supplemental Complaint, defendant City lacks

 6   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 7   paragraph and, on that basis, denies those allegations.

 8          215.    Answering Paragraph 215 of the Supplemental Complaint, defendant City lacks

 9   knowledge or information to form a belief as to the truth or falsity of the allegations in this

10   paragraph and, on that basis, denies those allegations.

11          216.    Answering Paragraph 216 of the Supplemental Complaint, defendant City lacks

12   knowledge or information to form a belief as to the truth or falsity of the allegations in this

13   paragraph and, on that basis, denies those allegations.

14          217.    Answering Paragraph 217 of the Supplemental Complaint, defendant City lacks

15   knowledge or information to form a belief as to the truth or falsity of the allegations in this

16   paragraph and, on that basis, denies those allegations.

17          218.    Answering Paragraph 218 of the Supplemental Complaint, defendant City lacks

18   knowledge or information to form a belief as to the truth or falsity of the allegations in this

19   paragraph and, on that basis, denies those allegations.

20          219.    Answering Paragraph 219 of the Supplemental Complaint, defendant City lacks

21   knowledge or information to form a belief as to the truth or falsity of the allegations in this

22   paragraph and, on that basis, denies those allegations.

23          220.    Answering Paragraph 220 of the Supplemental Complaint, defendant City lacks

24   knowledge or information to form a belief as to the truth or falsity of the allegations in this

25   paragraph and, on that basis, denies those allegations.

26          221.    Answering Paragraph 221 of the Supplemental Complaint, defendant City lacks

27   knowledge or information to form a belief as to the truth or falsity of the allegations in this

28   paragraph and, on that basis, denies those allegations.
                                                       25

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 26 of 42



 1             222.   Answering Paragraph 222 of the Supplemental Complaint, defendant City lacks

 2   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 3   paragraph and, on that basis, denies those allegations.

 4             223.   Answering Paragraph 223 of the Supplemental Complaint, defendant City lacks

 5   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 6   paragraph and, on that basis, denies those allegations.

 7             224.   Answering Paragraph 224 of the Supplemental Complaint, defendant City lacks

 8   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 9   paragraph and, on that basis, denies those allegations.

10             225.   Answering Paragraph 225 of the Supplemental Complaint, defendant City lacks

11   knowledge or information to form a belief as to the truth or falsity of the allegations in this

12   paragraph and, on that basis, denies those allegations.

13             226.   Answering Paragraph 226 of the Supplemental Complaint, defendant City lacks

14   knowledge or information to form a belief as to the truth or falsity of the allegations in this

15   paragraph and, on that basis, denies those allegations.

16             227.   Answering Paragraph 227 of the Supplemental Complaint, defendant City lacks

17   knowledge or information to form a belief as to the truth or falsity of the allegations in this

18   paragraph and, on that basis, denies those allegations.

19             228.   Answering Paragraph 228 of the Supplemental Complaint, defendant City lacks

20   knowledge or information to form a belief as to the truth or falsity of the allegations in this

21   paragraph and, on that basis, denies those allegations.

22                                         CAUSES OF ACTION

23                                     FIRST CAUSE OF ACTION

24             229.   Answering Paragraph 229 of the Supplemental Complaint, defendant City repeats

25   and incorporates the admissions and denials of paragraph 1 through 228 as though fully set forth

26   herein.

27             230.   Answering Paragraph 230 of the Supplemental Complaint, defendant City admits

28   that both the United States and California Constitutions speak for themselves.
                                                       26

                                                                                         3:18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 27 of 42



 1            231.   Answering Paragraph 231 of the Supplemental Complaint, defendant City denies

 2   the allegations therein.

 3            232.   Answering Paragraph 232 of the Supplemental Complaint, defendant City denies

 4   the allegations therein.

 5            233.   Answering Paragraph 233 of the Supplemental Complaint, defendant City admits

 6   that plaintiffs purport to quote from a City ordinance which speaks for itself. Defendant City

 7   denies the remaining allegations in this paragraph.

 8            234.   Answering Paragraph 234 of the Supplemental Complaint, defendant City admits

 9   that plaintiffs purport to quote from a City ordinance which speaks for itself. Defendant City

10   denies the remaining allegations in this paragraph.

11            235.   Answering Paragraph 235 of the Supplemental Complaint, defendant City denies

12   the allegations therein.

13            236.   Answering Paragraph 236 of the Supplemental Complaint, defendant City admits

14   that plaintiffs purport to quote from a County ordinance which speaks for itself. Defendant City

15   denies the remaining allegations in this paragraph.

16            237.   Answering Paragraph 237 of the Supplemental Complaint, defendant City denies

17   the allegations therein.

18            238.   Answering Paragraph 238 of the Supplemental Complaint, defendant City denies

19   the allegations therein.

20            239.   Answering Paragraph 239 of the Supplemental Complaint, defendant City denies

21   the allegations therein.

22            240.   Answering Paragraph 240 of the Supplemental Complaint, defendant City denies

23   the allegations therein.

24            241.   Answering Paragraph 241 of the Supplemental Complaint, defendant City denies

25   the allegations therein.

26            242.   Answering Paragraph 242 of the Supplemental Complaint, defendant City denies

27   the allegations therein.

28   //
                                                     27

                                                                                       3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 28 of 42



 1                                    SECOND CAUSE OF ACTION

 2             243.   Answering Paragraph 243 of the Supplemental Complaint, defendant City repeats

 3   and incorporates the admissions and denials of paragraph 1 through 242 as though fully set forth

 4   herein.

 5             244.   Answering Paragraph 244 of the Supplemental Complaint, defendant City lacks

 6   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 7   paragraph and, on that basis, denies those allegations.

 8             245.   Answering Paragraph 245 of the Supplemental Complaint, defendant City objects

 9   to the plaintiffs’ characterization of a City ordinance which speaks for itself. Defendant City

10   denies the remaining allegations in this paragraph.

11             246.   Answering Paragraph 246 of the Supplemental Complaint, defendant City lacks

12   knowledge or information to form a belief as to the truth or falsity of the allegations in this

13   paragraph and, on that basis, denies those allegations.

14             247.   Answering Paragraph 247 of the Supplemental Complaint, defendant City lacks

15   knowledge or information to form a belief as to the truth or falsity of the allegations in this

16   paragraph and, on that basis, denies those allegations.

17             248.   Answering Paragraph 248 of the Supplemental Complaint, defendant City denies

18   the allegations therein.

19             249.   Answering Paragraph 249 of the Supplemental Complaint, defendant City objects

20   to the extent this paragraph attempts to summarize law, which speaks for itself. Defendant City

21   denies the remaining allegations in this paragraph.

22             250.   Answering Paragraph 250 of the Supplemental Complaint, defendant City denies

23   the allegations therein.

24             251.   Answering Paragraph 251of the Supplemental Complaint, defendant City denies

25   the allegations therein.

26             252.   Answering Paragraph 252 of the Supplemental Complaint, defendant City denies

27   the allegations therein.

28             253.   Answering Paragraph 253 of the Supplemental Complaint, defendant City denies
                                                       28

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 29 of 42



 1   the allegations therein.

 2             254.   Answering Paragraph 254 of the Supplemental Complaint, defendant City denies

 3   the allegations therein.

 4                                     THIRD CAUSE OF ACTION

 5             255.   Answering Paragraph 255 of the Supplemental Complaint, defendant City repeats

 6   and incorporates the admissions and denials of paragraph 1 through 254 as though fully set forth

 7   herein.

 8             256.   Answering Paragraph 256 of the Supplemental Complaint, defendant City denies

 9   the allegations therein.

10             257.   Answering Paragraph 257 of the Supplemental Complaint, defendant City denies

11   the allegations therein.

12             258.   Answering Paragraph 258 of the Supplemental Complaint, defendant City’s

13   camping ordinance speaks for itself. Defendant City denies the remaining allegations in this

14   paragraph.

15             259.   Answering Paragraph 259 of the Supplemental Complaint, defendant City lacks

16   knowledge or information to form a belief as to the truth or falsity of the allegations in this

17   paragraph and, on that basis, denies those allegations.

18             260.   Answering Paragraph 260 of the Supplemental Complaint, defendant City lacks

19   knowledge or information to form a belief as to the truth or falsity of the allegations in this

20   paragraph and, on that basis, denies those allegations.

21             261.   Answering Paragraph 261 of the Supplemental Complaint, defendant City lacks

22   knowledge or information to form a belief as to the truth or falsity of the allegations in this

23   paragraph and, on that basis, denies those allegations.

24             262.   Answering Paragraph 262 of the Supplemental Complaint, defendant City denies

25   the allegations therein.

26             263.   Answering Paragraph 263 of the Supplemental Complaint, defendant City denies

27   the allegations therein.

28             264.   Answering Paragraph 264 of the Supplemental Complaint, defendant City denies
                                                       29

                                                                                         3:18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 30 of 42



 1   the allegations therein.

 2             265.   Answering Paragraph 265 of the Supplemental Complaint, defendant City denies

 3   the allegations therein.

 4                                    FOURTH CAUSE OF ACTION

 5             266.   Answering Paragraph 266 of the Supplemental Complaint, defendant City repeats

 6   and incorporates the admissions and denials of paragraph 1 through 265 as though fully set forth

 7   herein.

 8             267.   Answering Paragraph 267 of the Supplemental Complaint, defendant City objects

 9   to plaintiffs’ characterization of the law, which speaks for itself.

10             268.   Answering Paragraph 268 of the Supplemental Complaint, defendant City denies

11   the allegations therein.

12             269.   Answering Paragraph 269 of the Supplemental Complaint, defendant City denies

13   the allegations therein.

14             270.   Answering Paragraph 270 of the Supplemental Complaint, defendant City denies

15   the allegations therein.

16             271.   Answering Paragraph 271 of the Supplemental Complaint, defendant City denies

17   the allegations therein.

18             272.   Answering Paragraph 272 of the Supplemental Complaint, defendant City denies

19   the allegations therein.

20             273.   Answering Paragraph 273 of the Supplemental Complaint, defendant City denies

21   the allegations therein.

22             274.   Answering Paragraph 274 of the Supplemental Complaint, defendant City denies

23   the allegations therein.

24             275.   Answering Paragraph 275 of the Supplemental Complaint, defendant City denies

25   the allegations therein.

26             276.   Answering Paragraph 276 of the Supplemental Complaint, defendant City denies

27   the allegations therein.

28   //
                                                       30

                                                                                     3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 31 of 42



 1                                     FIFTH CAUSE OF ACTION

 2             277.   Answering Paragraph 277 of the Supplemental Complaint, defendant City repeats

 3   and incorporates the admissions and denials of paragraph 1 through 276 as though fully set forth

 4   herein.

 5             278.   Answering Paragraph 278 of the Supplemental Complaint, defendant City objects

 6   to the extent this paragraph attempts to summarize Federal law. Defendant City denies the

 7   remaining allegations in this paragraph.

 8             279.   Answering Paragraph 279 of the Supplemental Complaint, defendant City admits

 9   the allegations therein.

10             280.   Answering Paragraph 280 of the Supplemental Complaint, defendant City admits

11   the allegations therein.

12             281.   Answering Paragraph 281 of the Supplemental Complaint, defendant City lacks

13   knowledge or information to form a belief as to the truth or falsity of the allegations in this

14   paragraph and, on that basis, denies those allegations.

15             282.   Answering Paragraph 282 of the Supplemental Complaint, defendant City lacks

16   knowledge or information to form a belief as to the truth or falsity of the allegations in this

17   paragraph and, on that basis, denies those allegations.

18             283.   Answering Paragraph 283 of the Supplemental Complaint, defendant City objects

19   to the extent this paragraph attempts to summarize Federal law. Defendant City denies the

20   remaining allegations in this paragraph.

21             284.   Answering Paragraph 284 of the Supplemental Complaint, defendant City lacks

22   knowledge or information to form a belief as to the truth or falsity of the allegations in this

23   paragraph and, on that basis, denies those allegations.

24             285.   Answering Paragraph 285 of the Supplemental Complaint, defendant City denies

25   the allegations therein.

26             286.   Answering Paragraph 286 of the Supplemental Complaint, defendant City denies

27   the allegations therein.

28             287.   Answering Paragraph 287 of the Supplemental Complaint, defendant City denies
                                                       31

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 32 of 42



 1   the allegations therein.

 2             288.   Answering Paragraph 288 of the Supplemental Complaint, defendant City denies

 3   the allegations therein.

 4             289.   Answering Paragraph 289 of the Supplemental Complaint, defendant City denies

 5   the allegations therein.

 6             290.   Answering Paragraph 290 of the Supplemental Complaint, defendant City denies

 7   the allegations therein.

 8             291.   Answering Paragraph 291 of the Supplemental Complaint, defendant City denies

 9   the allegations therein.

10             292.   Answering Paragraph 292 of the Supplemental Complaint, defendant City denies

11   the allegations therein.

12             293.   Answering Paragraph 293 of the Supplemental Complaint, defendant City denies

13   the allegations therein.

14                                     SIXTH CAUSE OF ACTION

15             294.   Answering Paragraph 294 of the Supplemental Complaint, defendant City repeats

16   and incorporates the admissions and denials of paragraph 1 through 293 as though fully set forth

17   herein.

18             295.   Answering Paragraph 295 of the Supplemental Complaint, defendant City objects

19   that the plaintiffs attempt to characterize the law, which speaks for itself.

20             296.   Answering Paragraph 296 of the Supplemental Complaint, defendant City denies

21   the allegations therein.

22             297.   Answering Paragraph 297 of the Supplemental Complaint, defendant City denies

23   the allegations therein.

24             298.   Answering Paragraph 298 of the Supplemental Complaint, defendant City denies

25   the allegations therein.

26             299.   Answering Paragraph 299 of the Supplemental Complaint, defendant City lacks

27   knowledge or information to form a belief as to the truth or falsity of the allegations in this

28   paragraph and, on that basis, denies those allegations.
                                                       32

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 33 of 42



 1             300.   Answering Paragraph 300 of the Supplemental Complaint, defendant City lacks

 2   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 3   paragraph and, on that basis, denies those allegations.

 4             301.   Answering Paragraph 301 of the Supplemental Complaint, defendant City lacks

 5   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 6   paragraph and, on that basis, denies those allegations.

 7             302.   Answering Paragraph 302 of the Supplemental Complaint, defendant City denies

 8   the allegations therein.

 9             303.   Answering Paragraph 303 of the Supplemental Complaint, defendant City denies

10   the allegations therein.

11             304.   Answering Paragraph 304 of the Supplemental Complaint, defendant City denies

12   the allegations therein.

13             305.   Answering Paragraph 305 of the Supplemental Complaint, defendant City denies

14   the allegations therein.

15             306.   Answering Paragraph 306 of the Supplemental Complaint, defendant City denies

16   the allegations therein.

17             307.   Answering Paragraph 307 of the Supplemental Complaint, defendant City denies

18   the allegations therein.

19             308.   Answering Paragraph 308 of the Supplemental Complaint, defendant City denies

20   the allegations therein.

21             309.   Answering Paragraph 309 of the Supplemental Complaint, defendant City denies

22   the allegations therein.

23                                   SEVENTH CAUSE OF ACTION

24             310.   Answering Paragraph 310 of the Supplemental Complaint, defendant City repeats

25   and incorporates the admissions and denials of paragraph 1 through 309 as though fully set forth

26   herein.

27             311.   Answering Paragraph 311 of the Supplemental Complaint, defendant City denies

28   the allegations therein.
                                                       33

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 34 of 42



 1             312.   Answering Paragraph 312 of the Supplemental Complaint, defendant City denies

 2   the allegations therein.

 3             313.   Answering Paragraph 313 of the Supplemental Complaint, defendant City denies

 4   the allegations therein.

 5             314.   Answering Paragraph 314 of the Supplemental Complaint, defendant City denies

 6   the allegations therein.

 7             315.   Answering Paragraph 315 of the Supplemental Complaint, defendant City denies

 8   the allegations therein.

 9             316.   Answering Paragraph 316 of the Supplemental Complaint, defendant City denies

10   the allegations therein.

11             317.   Answering Paragraph 317 of the Supplemental Complaint, defendant City denies

12   the allegations therein.

13             318.   Answering Paragraph 318 of the Supplemental Complaint, defendant City denies

14   the allegations therein.

15             319.   Answering Paragraph 319 of the Supplemental Complaint, defendant City denies

16   the allegations therein.

17             320.   Answering Paragraph 320 of the Supplemental Complaint, defendant City denies

18   the allegations therein.

19             321.   Answering Paragraph 321 of the Supplemental Complaint, defendant City denies

20   the allegations therein.

21                                   EIGHTH CAUSE OF ACTION

22             322.   Answering Paragraph 322 of the Supplemental Complaint, defendant City repeats

23   and incorporates the admissions and denials of paragraph 1 through 321 as though fully set forth

24   herein.

25             323.   Answering Paragraph 323 of the Supplemental Complaint, defendant City objects

26   that plaintiffs attempt to summarize Federal law, which speaks for itself.

27             324.   Answering Paragraph 324 of the Supplemental Complaint, defendant City objects

28   that plaintiffs attempt to summarize Federal law, which speaks for itself.
                                                     34

                                                                                     3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 35 of 42



 1             325.   Answering Paragraph 325 of the Supplemental Complaint, defendant City admits

 2   that the City receive and administer Federal funds covered by section 504. Defendant City denies

 3   the remaining allegations in this paragraph.

 4             326.   Answering Paragraph 326 of the Supplemental Complaint, defendant City lacks

 5   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 6   paragraph and, on that basis, denies those allegations.

 7             327.   Answering Paragraph 327 of the Supplemental Complaint, defendant City lacks

 8   knowledge or information to form a belief as to the truth or falsity of the allegations in this

 9   paragraph and, on that basis, denies those allegations.

10             328.   Answering Paragraph 328 of the Supplemental Complaint, defendant City objects

11   that plaintiffs attempt to state Federal law which speaks for itself. Defendant City denies the

12   remaining allegations in this paragraph.

13             329.   Answering Paragraph 329 of the Supplemental Complaint, defendant City objects

14   that plaintiffs attempt to state Federal law which speaks for itself. Defendant City denies the

15   remaining allegations in this paragraph.

16             330.   Answering Paragraph 330 of the Supplemental Complaint, defendant City denies

17   the allegations therein.

18             331.   Answering Paragraph 331 of the Supplemental Complaint, defendant City denies

19   the allegations therein.

20             332.   Answering Paragraph 332 of the Supplemental Complaint, defendant City denies

21   the allegations therein.

22             333.   Answering Paragraph 333 of the Supplemental Complaint, defendant City denies

23   the allegations therein.

24                                     NINTH CAUSE OF ACTION

25             334.   Answering Paragraph 334 of the Supplemental Complaint, defendant City repeats

26   and incorporates the admissions and denials of paragraph 1 through 333 as though fully set forth

27   herein.

28             335.   Answering Paragraph 335 of the Supplemental Complaint, defendant City objects
                                                       35

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 36 of 42



 1   as plaintiffs are purporting to summarize Federal law, which speaks for itself. Defendant denies

 2   the remainder of the allegations in this paragraph.

 3             336.   Answering Paragraph 336 of the Supplemental Complaint, defendant City objects

 4   as plaintiffs are purporting to summarize Federal law, which speaks for itself. Defendant denies

 5   the remainder of the allegations in this paragraph.

 6             337.   Answering Paragraph 337 of the Supplemental Complaint, defendant City objects

 7   as plaintiffs are purporting to summarize Federal law, which speaks for itself. Defendant denies

 8   the remainder of the allegations in this paragraph.

 9             338.   Answering Paragraph 338 of the Supplemental Complaint, defendant City denies

10   the allegations therein.

11             339.   Answering Paragraph 339 of the Supplemental Complaint, defendant City lacks

12   knowledge or information to form a belief as to the truth or falsity of the allegations in this

13   paragraph and, on that basis, denies those allegations.

14             340.   Answering Paragraph 340 of the Supplemental Complaint, defendant City denies

15   the allegations therein.

16             341.   Answering Paragraph 341 of the Supplemental Complaint, defendant City denies

17   the allegations therein.

18             342.   Answering Paragraph 342 of the Supplemental Complaint, defendant City denies

19   the allegations therein.

20                                     TENTH CAUSE OF ACTION

21             343.   Answering Paragraph 343 of the Supplemental Complaint, defendant City repeats

22   and incorporates the admissions and denials of paragraph 1 through 342 as though fully set forth

23   herein.

24             344.   Answering Paragraph 344 of the Supplemental Complaint, defendant City objects

25   as plaintiffs are purporting to summarize State law, which speaks for itself. Defendant denies the

26   remainder of the allegations in this paragraph.

27             345.   Answering Paragraph 345 of the Supplemental Complaint, defendant City admits

28   that the City is the recipient of State funds. Defendant City denies the remaining allegations in
                                                       36

                                                                                         3:18-CV-01955-VC
          Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 37 of 42



 1   this paragraph.

 2            346.     Answering Paragraph 346 of the Supplemental Complaint, defendant City objects

 3   as plaintiffs are purporting to summarize State law, which speaks for itself. Defendant denies the

 4   remainder of the allegations in this paragraph.

 5            347.     Answering Paragraph 347 of the Supplemental Complaint, defendant City objects

 6   as plaintiffs are purporting to summarize State law, which speaks for itself. Defendant denies the

 7   remainder of the allegations in this paragraph.

 8            348.     Answering Paragraph 348 of the Supplemental Complaint, defendant City objects

 9   as plaintiffs are purporting to summarize State law, which speaks for itself. Defendant denies the

10   remainder of the allegations in this paragraph.

11            349.     Answering Paragraph 349 of the Supplemental Complaint, defendant City lacks

12   knowledge or information to form a belief as to the truth or falsity of the allegations in this

13   paragraph and, on that basis, denies those allegations.

14            350.     Answering Paragraph 350 of the Supplemental Complaint, defendant City denies

15   the allegations therein.

16            351.     Answering Paragraph 351 of the Supplemental Complaint, defendant City denies

17   the allegations therein.

18            352.     Answering Paragraph 352 of the Supplemental Complaint, defendant City denies

19   the allegations therein.

20            353.     Answering Paragraph 353 of the Supplemental Complaint, defendant City denies

21   the allegations therein.

22            354.     Answering Paragraph 354 of the Supplemental Complaint, defendant City denies

23   the allegations therein.

24            355.     Answering Paragraph 355 of the Supplemental Complaint, defendant City denies

25   the allegations therein.

26            356.     Answering Paragraph 356 of the Supplemental Complaint, defendant City denies

27   the allegations therein.

28   //
                                                       37

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 38 of 42



 1                                  ELEVENTH CAUSE OF ACTION

 2             357.   Answering Paragraph 357 of the Supplemental Complaint, defendant City repeats

 3   and incorporates the admissions and denials of paragraph 1 through 356 as though fully set forth

 4   herein.

 5             358.   Answering Paragraph 358 of the Supplemental Complaint, defendant City objects

 6   as plaintiffs are purporting to summarize State law, which speaks for itself. Defendant denies the

 7   remainder of the allegations in this paragraph.

 8             359.   Answering Paragraph 359 of the Supplemental Complaint, defendant City objects

 9   as plaintiffs are purporting to summarize State law, which speaks for itself. Defendant denies the

10   remainder of the allegations in this paragraph.

11             360.   Answering Paragraph 360 of the Supplemental Complaint, defendant City objects

12   as plaintiffs are purporting to summarize State law, which speaks for itself. Defendant denies the

13   remainder of the allegations in this paragraph.

14             361.   Answering Paragraph 361 of the Supplemental Complaint, defendant City lacks

15   knowledge or information to form a belief as to the truth or falsity of the allegations in this

16   paragraph and, on that basis, denies those allegations.

17             362.   Answering Paragraph 362 of the Supplemental Complaint, defendant City denies

18   the allegations therein.

19             363.   Answering Paragraph 363 of the Supplemental Complaint, defendant City denies

20   the allegations therein.

21             364.   Answering Paragraph 364 of the Supplemental Complaint, defendant City denies

22   the allegations therein.

23                                   TWELFTH CAUSE OF ACTION

24             365.   Answering Paragraph 365 of the Supplemental Complaint, defendant City repeats

25   and incorporates the admissions and denials of paragraph 1 through 364 as though fully set forth

26   herein.

27             366.   Answering Paragraph 366 of the Supplemental Complaint, defendant City objects

28   as plaintiffs are purporting to summarize Federal law, which speaks for itself. Defendant denies
                                                       38

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 39 of 42



 1   the remainder of the allegations in this paragraph.

 2          367.    Answering Paragraph 367 of the Supplemental Complaint, defendant City admits

 3   the City receives and administers federal housing funds. Defendant City denies the remaining

 4   allegations in this paragraph.

 5          368.    Answering Paragraph 368 of the Supplemental Complaint, defendant City denies

 6   the allegations therein.

 7          369.    Answering Paragraph 369 of the Supplemental Complaint, defendant City denies

 8   the allegations therein.

 9          370.    Answering Paragraph 370 of the Supplemental Complaint, defendant City denies

10   the allegations therein.

11          371.    Answering Paragraph 371 of the Supplemental Complaint, defendant City denies

12   the allegations therein.

13          372.    Answering Paragraph 372 of the Supplemental Complaint, defendant City denies

14   the allegations therein.

15          373.    Answering Paragraph 373 of the Supplemental Complaint, defendant City denies

16   the allegations therein.

17                                          PRAYER FOR RELIEF

18          Defendant City denies that plaintiffs are entitled to judgment sought as set forth in

19   paragraphs 1-7 on pages 58 and 59 of their Complaint.

20                                     AFFIRMATIVE DEFENSES

21          As separate and distinct affirmative defenses, defendant City alleges:

22          1.      First Affirmative Defense: As a first separate and distinct affirmative defense,

23   defendant City alleges that the Verified Amended Complaint and Supplemental Complaint fail to

24   state a claim upon which relief can be granted and fail to state sufficient facts to constitute a

25   claim for relief against defendants.

26          2.      Second Affirmative Defense: As a second separate and distinct affirmative

27   defense, defendant City alleges that the relief sought by plaintiffs is barred to the extent they lack

28   the requisite standing to obtain such relief.
                                                       39

                                                                                          3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 40 of 42



 1          3.      Third Affirmative Defense: As a third separate and distinct affirmative defense,

 2   defendant City alleges that the relief sought by plaintiffs is barred to the extent the claims are

 3   barred by the applicable statute of limitations.

 4          4.      Fourth Affirmative Defense: As a fourth separate and distinct affirmative

 5   defense, defendant City alleges that the relief sought by plaintiffs is barred to the extent they

 6   have failed to take reasonable or necessary steps to mitigate any alleged damages.

 7          5.      Fifth Affirmative Defense: As a fifth separate and distinct affirmative defense,

 8   defendant City alleges that the relief sought by plaintiffs is barred to the extent they were

 9   required, but failed, to timely present a claim or otherwise comply with the requirements of the

10   California Government Claims Act.

11          6.      Sixth Affirmative Defense: As a sixth separate and distinct affirmative defense,

12   defendant City alleges that the relief sought by plaintiffs is barred to the extent they have failed to

13   join parties in whose absence the Court cannot award complete relief among the existing parties.

14          7.      Seventh Affirmative Defense: As a seventh separate and distinct affirmative

15   defense, defendant City alleges that the matters alleged in the Verified Amended Complaint and

16   Supplemental Complaint do not rise to the level of a deprivation of rights that are protected by

17   the United States or California constitutions or any of the laws or regulations referred to in them.

18          8.      Eighth Affirmative Defense: As an eighth separate and distinct affirmative

19   defense, defendant City alleges that some or all of the acts or omissions complained of by

20   plaintiffs did not arise as a result of, nor was there any custom, policy, procedure, agreement or

21   understanding of the City that deprived plaintiffs of any civil rights.

22          9.      Ninth Affirmative Defense: As a ninth separate and distinct affirmative defense,

23   defendant City alleges that the City does not have an official policy, patter, custom or practice of

24   engaging in the deprivation of constitutional or statutory rights as alleged in the Verified

25   Amended Complaint and Supplemental Complaint. Defendant City further alleges that

26   plaintiffs’ constitutional and statutory rights were not violated by defendant City. Plaintiffs have

27   not made factual allegations sufficient to establish that homelessness or poverty is a protected

28   class under the Due Process Clause of the Fourteenth Amendment, or that any acts or omissions
                                                        40

                                                                                          3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 41 of 42



 1   of defendant City as alleged in the Verified Amended Complaint and Supplemental Complaint

 2   constituted cruel or unusual punishment within the Eighth or Fourteenth Amendments or the

 3   California Constitution, or a violation of substantive due process rights within the meaning of the

 4   Fourteenth Amendment or the California Constitution.

 5           10.    Tenth Affirmative Defense: As a tenth separate and distinct affirmative defense,

 6   defendant City alleges that the relief sought by plaintiffs is barred to the extent such relief would

 7   be fundamental alteration of programs and services of the City or programs that are not

 8   administered or in the control of the City of Santa Rosa.

 9           11.    Eleventh Affirmative Defense: As an eleventh separate and distinct affirmative

10   defense, defendant City alleges that the relief sought by plaintiffs is barred to the extent such

11   relief would constitute an undue financial and administrative burden on the City of Santa Rosa.

12           12.    Twelfth Affirmative Defense: As a twelfth separate and distinct affirmative

13   defense, defendant City alleges that the allegations contained in the Verified Amended

14   Complaint and Supplemental Complaint fall within the immunities, defenses and privileges set

15   forth under applicable federal and state law, including but not limited to the Federal Civil Rights

16   Act, the California Government Claims Act, and the California Penal Code. Defendant City is

17   immune from liability for acts undertaken in than official capacity, in good faith, even if

18   mistaken, in accordance with reasonably or clearly established law, and without wrongful intent

19   at all times alleged in the Verified Amended Complaint and Supplemental Complaint.

20           13.    Thirteenth Affirmative Defense: As a thirteenth separate and distinct

21   affirmative defense, defendant City alleges that it has engaged attorneys to represent it in the

22   defense of plaintiffs’ Verified Amended Complaint and Supplemental Complaint, and it is

23   entitled to an award of reasonable attorney’s fees and costs upon judgment in its favor in

24   accordance with applicable law, including but not limited to 42 U.S.C. § 1988, 28 U.S.C. § 1920,

25   Rule 11 of the Federal Rules of Civil Procedure and/or California Code of Civil Procedure §

26   1038.

27           14.    Fourteenth Affirmative Defense: As a fourteenth separate and distinct

28   affirmative defense, defendant City alleges that the relief sought by plaintiffs is barred to the
                                                      41

                                                                                         3:18-CV-01955-VC
      Case 3:18-cv-01955-VC Document 86 Filed 11/07/18 Page 42 of 42



 1   extent their claims are moot.

 2            15.    Fifteenth Affirmative Defense: As a fifteenth separate and distinct affirmative

 3   defense, defendant City alleges the relief sought by plaintiffs is barred to the extent they seek to

 4   compel or control City of Santa Rosa’s exercise of their lawful discretion in a particular manner,

 5   including without limitation the expenditure of public funds and the enforcement of valid laws

 6   and regulations.

 7            16.    Sixteenth Affirmative Defense: As a sixteenth separate and distinct affirmative

 8   defense, defendant City alleges this Court lacks subject matter jurisdiction over plaintiffs’

 9   purported claims.

10            17.    Seventeenth Affirmative Defense: As a seventeenth separate and distinct

11   affirmative defense, defendant City alleges that plaintiffs cannot meet the requirements of the

12   Eighth Amendment; 42 U.S.C. § 1983 California Constitution sections 7 and 17 as the City has

13   sufficient shelter for the homeless population at issue.

14            18.    Eighteenth Affirmative Defense: As an eighteenth separate and distinct

15   affirmative defense, defendant City alleges that plaintiffs claims are barred because plaintiffs’

16   injuries and damages, if there were any, were not caused by any improper act by defendant City,

17   but by other persons beyond its control.

18            19.    Nineteenth Affirmative Defense: As a nineteenth separate and distinct

19   affirmative defense, defendant City alleges claims are barred because the City took actions

20   alleged in the Verified Amended Complaint and Supplemental Complaint to protect important

21   governmental interests, and protection of such interest could not be achieved by less restrictive

22   means.

23                                     DEMAND FOR JURY TRIAL

24            Defendant City respectfully demands a jury trial in this matter.

25

26   DATED: November 6, 2018                        __/s/_____________________________________
                                                    ROBERT L. JACKSON
27                                                  Assistant City Attorney
                                                    Attorney for Defendant City of Santa Rosa
28
                                                      42

                                                                                         3:18-CV-01955-VC
